Citation Nr: 1146010	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chloracne as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He was awarded the Purple Heart and the Combat Infantryman's Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on August 5, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issues of whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, entitlement to service connection for a shrapnel wound to the chest and entitlement to an increased rating for posttraumatic stress disorder (PTSD) have possibly been raised by the record (based upon information submitted by the Veteran in December and August 2011), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand Reason:  To obtain a VA examination with a medical opinion.

The Veteran claims that he is entitled to service connection for chloracne because it is the result of herbicide exposure during service in Vietnam.  The record reflects that the Veteran had in-country service in Vietnam; therefore, exposure to herbicides is conceded.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii). 

Chloracne is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The medical evidence does not show a diagnosis of chloracne, however.  In this regard, a June 2009 VA dermatology note indicates that the Veteran has actinic keratoses on his arms, eczema, and cysts on his face.  It was noted that the Veteran indicated that he has had these cysts since he was born, or for a long time.  He also has blackheads around both eyes.  He states that he was told that it was caused by Agent Orange years ago.  The examination revealed scaly pink and erythematous plaques on the bilateral hands with lichenified papules on the third and fourth webspace of the left hand, and erythematous scaly plaques on the legs.  He had open comedones on the cheeks with a few yellow subepidermal small nodules on the right cheek.  There were no comedones or cysts retroauricular, and there were a few comedones on the mid back.  The assessment was hand dermatitis/eczema and chronic sun damage/Favre Racouchot.  It was discussed that chloracne has a different distribution normally, usually behind the ears.  Tretinoin cream was prescribed.  

A January 2010 VA dermatology clinic note indicates that the Veteran has hand dermatitis and actinic keratoses on his arms, as well as hand eczema.  He had open comedones on the cheeks with a few yellow subepidermal small nodules on the right cheek and patchy erythema in the background.  

A September 2010 VA neurology attending note indicates that the Veteran related that he has had facial skin changes which he feels are consistent with chloracne.  The attending physician indicated that such a diagnosis was not found in a recent dermatology note.  

At the Travel Board hearing, the Veteran indicated that his primary VA care provider told him that he had chloracne, but that the physician would not put it in writing or document it in any way.  He indicated that he requested a change in care provider because of the discrepancy in what the physician said versus what the physician would be held accountable for.

A September 2010 VA social work telephone note indicates that the Veteran requested a provider change because the patient/provider relationship is compromised due to misunderstanding and miscommunication about the Agent Orange claims process and other issues.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence establishes that the Veteran has a skin condition, which has not been diagnosed as chloracne.  It has only been stated in the VA treatment records that chloracne "has a different distribution normally, usually behind ears."  The evidence confirms that the Veteran served in Vietnam and was therefore exposed to herbicides.  Additionally, at the Travel Board hearing, the Veteran and his wife both testified that the Veteran has had this skin condition since 1969.  As such, a VA examination should be conducted in order to determine the nature and etiology of his skin condition.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Based on the foregoing, the Board finds that a VA examination with opinion is necessary to determine the nature and etiology of the Veteran's skin condition.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain copies of all VA treatment records dating from April 2011 to the present, and associate them with the claims file.

2.  The RO/AMC should afford the Veteran a VA skin examination in order to determine the nature and etiology of all currently present skin disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any skin disorder that may be present.  The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current skin disorder is causally or etiologically related to his active service to include exposure to herbicides. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



